                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

TERRY CHANDLER,                              )
                                             )
              Plaintiff,                     )
                                             )
v.                                           )       Case No. 4:17-cv-02785-SNLJ
                                             )
NANCY A. BERRYHILL,                          )
Acting Commissioner of Social Security,      )
                                             )
              Defendant.                     )

                             MEMORANDUM AND ORDER

       The Commissioner of the Social Security Administration denied plaintiff Terry

Chandler’s applications for disability insurance benefits and supplemental security

income benefits under Title II of the Social Security Act, 42 U.S.C. §§ 401, et seq. and

Title XVI of the Social Security Act, 42 U.S.C. §§ 1381, et seq. Chandler now seeks

judicial review. The Commissioner opposes the motion. Chandler did not file a reply. The

issues being fully briefed, and for the reasons set forth, this Court will AFFIRM the

Commissioner’s decision.

I.     Procedural History

       Chandler’s application was denied at the initial determination level. He then

appeared before an Administrative Law Judge (“ALJ”). The ALJ found Chandler is not

disabled because he can perform work that exists in substantial numbers in the national

economy. Chandler then filed a request for review of the ALJ’s decision with the

Appeals Council of the Social Security Administration. The Appeals Council denied


                                             1
review. Thus, the decision of the ALJ stands as the final decision of the Commissioner.

See 20 C.F.R. §§ 404.981, 416.1481. Chandler now seeks review by this Court pursuant

to 42 U.S.C. § 405(g).

II.    Disability Determination—Five Steps

       A disability is defined as the “inability to engage in any substantial gainful activity

by reason of any medically determinable physical or mental impairment which . . . has

lasted or can be expected to last for a continuous period of not less than 12 months[.]” 42

U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). A claimant has a disability “only if his physical

or mental impairment or impairments are of such severity that he is not only unable to do

his previous work but cannot, considering his age, education, and work experience,

engage in any other kind of substantial gainful work which exists in the national

economy[.]” Id. §§ 423(d)(2)(A), 1382c(a)(3)(B).

       The Commissioner follows a five-step sequential process when evaluating whether

the claimant has a disability. 20 C.F.R. §§ 404.1520(a)(1), 416.920(a)(1). First, the

Commissioner considers the claimant’s work activity. If the claimant is engaged in

substantial gainful activity, the claimant is not disabled. 20 C.F.R. §§ 404.1520(a)(4)(i),

416.920(a)(4)(i).

       Second, if the claimant is not engaged in substantial gainful activity, the

Commissioner looks to see “whether the claimant has a severe impairment that

significantly limits the claimant’s physical or mental ability to perform basic work

activities.” Dixon v. Barnhart, 353 F.3d 602, 605 (8th Cir. 2003); see also 20 C.F.R. §§

404.1520(a)(4)(ii), 416.920(a)(4)(ii). “An impairment is not severe if it amounts only to

                                              2
a slight abnormality that would not significantly limit the claimant’s physical or mental

ability to do basic work activities.” Kirby v. Astrue, 500 F.3d 705, 707 (8th Cir. 2007);

see also 20 C.F.R. §§ 404.1520(c), 404.1520a(d), 416.920(c), 416.920a(d).

       Third, if the claimant has a severe impairment, the Commissioner considers the

impairment’s medical severity. If the impairment meets or equals one of the

presumptively disabling impairments listed in the regulations, the claimant is considered

disabled, regardless of age, education, and work experience. 20 C.F.R. §§

404.1520(a)(4)(iii), (d); 416.920(a)(3)(iii), (d).

       Fourth, if the claimant’s impairment is severe, but it does not meet or equal one of

the presumptively disabling impairments, the Commissioner assesses whether the

claimant retains the “residual functional capacity” (RFC) to perform his or her past

relevant work. 20 C.F.R. §§ 404.1520(a)(4)(iv), 404.1545(a)(5)(i), 416.920(a)(4)(iv),

416.945(a)(5)(i). An RFC is “defined wholly in terms of the claimant’s physical ability

to perform exertional tasks or, in other words, what the claimant can still do despite his or

her physical or mental limitations.” Lewis v. Barnhart, 353 F.3d 642, 646 (8th Cir. 2003)

(internal quotations omitted); see also 20 C.F.R. §§ 404.1545(a)(1), 416.945(a)(1). While

an RFC must be based “on all relevant evidence, including the medical records,

observations of treating physicians and others, and an individual’s own description of his

limitations,” an RFC is nonetheless an “administrative assessment”—not a medical

assessment—and therefore “it is the responsibility of the ALJ, not a physician, to

determine a claimant’s RFC.” Boyd v. Colvin, 831F.3d 1015, 1020 (8th Cir. 2016). Thus,

“there is no requirement that an RFC finding be supported by a specific medical

                                               3
opinion.” Hensley v. Colvin, 829 F.3d 926, 932 (8th Cir. 2016). Ultimately, the claimant

is responsible for providing evidence relating to his RFC and the Commissioner is

responsible for developing the claimant’s “complete medical history, including arranging

for a consultative examination(s) if necessary, and making every reasonable effort to help

[the claimant] get medical reports from [the claimant’s] own medical sources.” 20 C.F.R.

§§ 404.1545(a)(3), 416.945(a)(3). If, upon the findings of the ALJ, it is determined the

claimant retains the RFC to perform past relevant work, he or she is not disabled. 20

C.F.R. §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv).

       Fifth, if the claimant’s RFC does not allow the claimant to perform past relevant

work, the burden of production to show the claimant maintains the RFC to perform work

that exists in significant numbers in the national economy shifts to the Commissioner.

See Bladow v. Apfel, 205 F.3d 356, 358–59 n.5 (8th Cir. 2000); 20 C.F.R. §§

404.1520(a)(4)(v), 416.920(a)(4)(v). If the claimant can make an adjustment to other

work that exists in significant numbers in the national economy, the Commissioner finds

the claimant not disabled. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)( v). If the

claimant cannot make an adjustment to other work, the Commissioner finds the claimant

disabled. Id. At Step Five, even though the burden of production shifts to the

Commissioner, the burden of persuasion to prove disability remains on the claimant.

Stormo v. Barnhart, 377 F.3d 801, 806 (8th Cir. 2004).

III.   The ALJ’s Decision

       At Step One, the ALJ found Chandler met the insured status requirements through

June 30, 2017, and had not engaged in substantial gainful activity since February 20,

                                            4
2014. (Tr. 12). At Step Two, the ALJ found Chandler suffers from four severe physical

impairments: (1) fibromyalgia; (2) scoliosis; (3) anxiety; and (4) depression. (Tr. 12). At

Step Three, the ALJ concluded Chandler does not have an impairment or combination of

impairments that meets or equals one of the presumptively disabling impairments listed

in the regulations. (Tr. 13).

        Next, in beginning the analysis of Step Four, the ALJ determined Chandler’s

RFC.1 The ALJ found that Chandler

        has the residual functional capacity to perform sedentary work as defined in
        20 C.F.R. 404.1567(a) and 416.967(a) except he requires a sit/stand option,
        defined as allowing the individual to briefly stand and stretch every 20
        minutes at the work station while remaining on task. He needs to be able to
        use a cane to ambulate to and from the workstation at the beginning and
        end of each shift, avoid concentrated exposure to vibration, and all
        exposure to operational control of moving machinery and unprotected
        heights. Because of his mental impairments, he is limited to jobs that have
        only simple, routine, and repetitive tasks, and low stress, defined as
        occasional decision-making, occasional change in work setting, and no fast-
        paced production requirements. He can have occasional interaction with
        public, co-workers, and supervisors.

        (Tr. 15). As part of this determination, the ALJ found Chandler’s allegations

about his symptoms’ intensity, persistence, and limiting effects are not entirely consistent

with the medical evidence and other evidence in the record. (Tr. 15). The ALJ

recognized Chandler’s fibromyalgia, scoliosis, anxiety, and depression, but noted the

generally “mild symptoms” identified by treating and examining medical providers,

along with routinely normal or otherwise unremarkable objective testing results. The ALJ
1
  In the past, there has been some confusion as to when the RFC is determined, which affects who holds
the burden of proof in establishing an appropriate RFC. In this Circuit, it has been held that “the RFC is
used at both step four and five of the evaluation process, but it is determined at step four, where the
burden of proof rests with the claimant.” Goff v. Barnhart, 421 F.3d 785, 793 (8th Cir. 2005) (quoting
Young v. Apfel, 221 F.3d 1065, 1069 n. 5 (8th Cir. 2000)).

                                                    5
also noted how several providers indicated an improvement in symptom intensity with

treatment, with one provider noting an “80% or more improvement of symptomatic pain”

as a result of steroid injections. It was further highlighted that Chandler has a global

assessment of functioning (GAF) score of 60, which “is consistent with moderate

limitations.” Overall, the ALJ observed that the record—taken as a whole—demonstrated

only mild-to-moderate limitations as a result of Chandler’s various impairments. (Tr. 15-

18).

       With an RFC determination in hand, the ALJ continued on through Step Four to

determine whether Chandler can perform his past relevant work given his designated

RFC. The ALJ determined that Chandler cannot perform any past relevant work. (Tr. 18).

       At Step Five, the ALJ analyzed whether Chandler can successfully adjust to other

work. The ALJ noted that if Chandler had the RFC to perform the full range of sedentary

work—in other words, if Chandler’s RFC matched perfectly with the sedentary work

Medical-Vocational Guidelines (the “Grids”)—then the Grids would direct a finding of

not disabled; but, additional limitations impede Chandler’s ability to perform all or

substantially all of the sedentary work requirements. Thus, the ALJ relied on vocational

expert (VE) testimony to determine the extent to which these limitations erode

Chandler’s occupational base to perform sedentary work. The VE testified Chandler is

able to perform work as a hand packer, unskilled production worker assembler, and

surveillance system monitor, even after considering all of the limitations in Chandler’s

RFC. (Tr. 19). The ALJ then found these jobs exist in significant numbers in the national

economy and concluded Chandler is not disabled. (Tr. 19).

                                              6
IV.   Standard of Review

      The Court must affirm the Commissioner’s decision if it is supported by

substantial evidence on the record as a whole. 42 U.S.C. §§ 405(g); 1383(c)(3).

Substantial evidence is less than a preponderance of the evidence but enough that a

reasonable person would find it adequate to support the conclusion. Johnson v. Apfel,

240 F.3d 1145, 1147 (8th Cir. 2001). This “substantial evidence test,” however, is “more

than a mere search of the record for evidence supporting the [Commissioner’s] findings.”

Coleman v. Astrue, 498 F.3d 767, 770 (8th Cir. 2007) (alteration in original) (quoting

Gavin v. Heckler, 811 F.2d 1195, 1199 (8th Cir. 1987)). The Court must also consider

any evidence that fairly detracts from the Commissioner’s decision. Id. “[I]f there is

substantial evidence on the record as a whole, [the Court] must affirm the administrative

decision, even if the record could also have supported an opposite decision.” Weikert v.

Sullivan, 977 F.2d 1249, 1252 (8th Cir. 1992). In reviewing whether the ALJ’s decision

was supported by substantial evidence, this Court does not substitute its own judgment

for that of the ALJ—even if different conclusions could be drawn from the evidence, and

even if this Court may have reached a different outcome. McNamara v. Astrue, 590 F.3d

607, 610 (8th Cir. 2010).

V.    Discussion

      Chandler argues the RFC formulated by the ALJ is not supported by “some

medical evidence” as is “required under the standards” contained in Singh v. Apfel, 222

F.3d 448 (8th Cir. 2000) and Lauer v. Apfel, 245 F.3d 700, 704 (8th Cir. 2001).

Specifically, Chandler asserts the ALJ improperly weighed the opinions of his treating

                                            7
medical providers—Dr. Alan Polittle, Dr. Ying Du, and Dr. Rachel Morel. Chandler also

argues the hypothetical question posed to the vocational expert “fail[s] to capture the

concrete consequences [of his] impairments.”

       Singh and Lauer both hold that determination of a claimant’s RFC is, ultimately, a

medical question. Singh, 222 F.3d at 451; Lauer, 245 F.3d at 704. And, as such, Lauer

explains that at least “some medical evidence must support the determination of a

claimant’s RFC.” Lauer, 245 F.3d at 704 (internal citations omitted). It is often said that

there must be “substantial evidence,” which is “less than a preponderance, but enough

that a reasonable mind would find it adequate to support the ALJ’s decision.” Stanton v.

Commissioner, 899 F.3d 555, 558 (8th Cir. 2018). Recent case law has clarified that an

RFC determination, while a medical question generally, is nonetheless an “administrative

assessment” specifically and, therefore, “it is the responsibility of the ALJ, not a

physician, to determine a claimant’s RFC.” Boyd, 831 F.3d at 1020. Concordantly, “there

is no requirement that an RFC finding be supported by a specific medical opinion.”

Hensley, 829 F.3d at 932. What these cases explain, then, is that the ALJ must draw from

the medical records as a whole in formulating an RFC; however, it is the ALJ who

determines the appropriate weight and credibility given to the medical records in total—

records that are often conflicting as between providers or by a single provider over

multiple visits.

       Simply put, an ALJ need not be absolutely bound by the opinions of treating

physicians, as plaintiff seems to urge here. This is because “the ALJ must evaluate the

record as a whole.” Bernard v. Colvin, 774 F.3d 482, 487 (8th Cir. 2014). Indeed, while a

                                              8
“treating physician’s opinion is [ordinarily] given controlling weight if it is well-

supported by medically acceptable laboratory diagnostics techniques and is not

inconsistent with other substantial evidence,” an ALJ may “discount or even disregard

the opinion of a treating physician where other medical assessments are supported by

better or more thorough medical evidence, or where a treating physician renders

inconsistent opinions that undermine the credibility of such opinions.” Id. For example,

the Eighth Circuit has held that an ALJ properly discounted the opinions of a treating

physician where relatively benign diagnostic examinations appeared inconsistent with the

limitations urged by that physician. Tuttle v. Barnhart, 130 Fed.Appx. 60, 62 (8th Cir.

2005). The Eighth Circuit has also affirmed an ALJ’s decision to discount a treating

physician who appeared to rely primarily on the claimant’s subjective complaints rather

than on objective criteria, and where the treating physician’s own notes were internally

inconsistent. Reece v. Colvin, 834 F.3d 904, 909 (8th Cir. 2016). Finally, the Eighth

Circuit has cautioned that a treating physician’s “medical opinion” is not boundless in

scope, such that it appropriate for an ALJ to disregard a physician’s conclusion that a

claimant “[cannot] be gainfully employed,” since such an opinion is not a medical one,

but instead an opinion on the application of the statute defining legal disability—a “task

assigned solely to the discretion of the Secretary [of Health and Human Services].” Cruze

v. Chater, 85 F.3d 1320, 1325 (8th Cir. 1996).

       Here, the ALJ thoroughly explained why he discounted each of the opinions of Dr.

Polittle, Dr. Ying Du, and Dr. Rachel Morel. For Dr. Polittle, the ALJ stated that he

“typically observed mild symptoms” and noted plaintiff had even told him plaintiff was

                                              9
capable of taking care of himself, doing household chores, managing money, driving, and

socializing with others. Thus, while Dr. Polittle indicated plaintiff could not work due to

anxiety, the ALJ found such assessments are “not supported by [Polittle’s] own

observations.” (Tr. 15-16).

       The ALJ discounted the opinions of Dr. Du for similar reasons. Dr. Du found that

plaintiff could not work because plaintiff’s musculoskeletal pain (fibromyalgia) was so

bad that it totally interfered with his ability to concentrate at work. Yet, the ALJ noted

unremarkable x-ray and MRI results, as well as Dr. Du’s own notes that indicated

improvement with treatment. Finally, the ALJ highlighted that “there is no evidence of

objective testing by [Dr. Du] that would translate or be compatible with an assessment

regarding concentration … [at] work.” (Tr. 16).

       As for Dr. Morel, she found plaintiff would be unable to do any kind of

competitive work—finding his function to be very limited. Yet, again, the ALJ pointed

out that “there are only three treatment records [involving Dr. Morel] in this file dated

from November 13, 2015 through April 5, 2016” and it was highlighted that “[Dr.

Morel’s] treatment records are rather benign with generally unremarkable mental status

examinations.” (Tr. 17).

       These three doctors were contrasted with the record as a whole. One examining

doctor observed “no fibromyalgia tender points” and indicated that plaintiff told her he

was responding well to hydrocodone but that “his doctor stopped prescribing it” (plaintiff

had been encouraged by doctors on other occasions to stop using opioids—such as

hydrocodone—and, instead, increase physical activity and exercise). (Tr. 497-501, 546)

                                             10
Another doctor who performed a series of psychological evaluations for anxiety and

depression found plaintiff had only “moderate limitations.” In those evaluations, plaintiff

was determined to have a global assessment of function (GAF) score of 60, which

generally indicates moderate impairment. See, e.g., Halverson v. Astrue, 600 F.3d 922,

931 (citing the Diagnostic and Statistical Manual of Mental Disorders IV and stating “the

history of GAF scores between 52 and 60, taken as a whole, indicate [claimant] has

moderate symptoms or moderate difficulty in social or occupational functioning”).

Finally, the ALJ noted a third doctor’s review of the records who indicated only

“moderate limitations in social functioning.” As a whole, the ALJ found the record

reflected only mild-to-moderate limitations and not the sort of disabling limitations urged

by plaintiff. (Tr. 171-173; 183-185).

       While it is not the job of this Court to re-weigh the evidence, McNamara, 590 F.3d

at 610, the Court has nonetheless reviewed the record to determine if the ALJ’s decision

is sufficiently supported.

       Based on this review, this Court finds first that the ALJ appropriately discounted

plaintiff’s three treating physicians. Dr. Polittle, for example, assessed plaintiff with

mostly mild-to-moderate impairments. (Tr. 431). Nonetheless, Dr. Polittle summarily

stated that anxiety would likely cause plaintiff trouble working. (Tr. 430). It is not

altogether clear how this jump between assessment and conclusion was made. Moreover,

Dr. Polittle’s conclusion—however reached—was narrowly limited to plaintiff’s

perceived inability to work in the medical rehabilitation field (apparently over a concern

about repeated public interaction); thus, Dr. Polittle’s conclusion would seem to have

                                              11
minimal import in any event as it relates only to a single career field. (Tr. 430).

Nonetheless, to the extent public anxiety was Dr. Polittle’s chief concern (it is the only

impairment noted by him as being severe) the ALJ appropriately captured this concern in

the RFC determination by adding a “low stress” work component with only “occasional

interaction with public, co-workers, and supervisors.”

       As another example, it does appear that plaintiff only met with Dr. Morel on a

handful of occasions—as was noted by the ALJ. Despite this, she indicated on July 20,

2016, that plaintiff could not work in any environment because of his “panic” and “low

energy.” These observations seem inconsistent when juxtaposed with Dr. Morel’s

previous observations just a few months earlier that plaintiff was “cooperative,” “well

groomed,” had “logical” and “goal-directed” thought processes, denied suicidal ideations,

had “fair” insight and judgment, “normal” attention, intact memory, and average intellect.

In fact, on the three visits she had with plaintiff, Dr. Morel described plaintiff’s anxiety

and mood disturbance as merely “moderate” and improved through the use of

medication. (Tr. 510-516).

       Second, the record, when viewed as a whole, does demonstrate to a reasonable

degree of certainty that plaintiff suffers from only moderate physical and mental

impairments that are often well-controlled through medication. See, e.g., Brown v. Astrue,

611 F.3d 941, 955 (8th Cir. 2010) (“If an impairment can be controlled by treatment or

medication, it cannot be considered disabling.”); see also Stanton, 899 F.3d 558. For

example, like Dr. Morel, Dr. Kirmach Natani examined plaintiff and noted largely normal

appearance and behavior. However, Dr. Natani also took the additional step of

                                              12
performing a series of cognitive tests with plaintiff, which were deemed unremarkable. In

addition, Dr. Natani assessed plaintiff with a GAF score of 60 (moderate impairment) and

found that, while plaintiff has “no friends” and “no girlfriend,” he was nonetheless

capable of socializing with his family and had previously worked a number of jobs

successfully that were sidelined only after “having back problems in 2011.”(Tr. 507-509).

And—on the issue of plaintiff’s back pain—Dr. Shapiro, who treated plaintiff for more

than a year, repeatedly indicated success with steroid injections (lowering pain, on

average, at or below a subjective score of 4-out-of-10) and commented that plaintiff

“received 80% or more improvement of symptomatic pain as well as being able to

perform tasks that previously [he] could not do.” (Tr. 564, 571, 573, 576, 578, 580, 583,

587, 589, 593). These examples, along with other records, rebuff any perceived

indication that plaintiff is disabled.

       Finally, plaintiff contends that, because the ALJ erred in formulating an

appropriate RFC which did not “capture the concrete consequences” of his impairments,

this resulted in a faulty hypothetical being proposed to the vocational expert. “A

hypothetical question is properly formulated if it sets forth impairments supported by

substantial evidence in the record and accepted as true by the ALJ.” Guilliams v.

Barnhart, 393 F.3d 798, 804 (8th Cir. 2005). Thus, so long as the ALJ’s decision is

supported by substantial evidence, he or she is free to include only those impairments and

limitations that are deemed credible. See Lacroix v. Barnhart, 465 F.3d 881, 889 (8th Cir.

2006). This argument is, consequently, redundant with plaintiff’s attack on the

evidentiary sufficiency of the ALJ’s RFC determination.

                                            13
       In sum, the record—on balance—indicates only moderate physical and mental

impairments, which the ALJ appropriately factored into the RFC determination. While

plaintiff argues the ALJ “fail[ed] to point to the evidence” he relied upon, this Court finds

the ALJ, in fact, appropriately highlighted a number of inconsistencies in the total record

to partially discredit the three physicians discussed above—even if he did not cite to each

inconsistency page-by-page. Moreover, the ALJ’s decision appears to this Court to be

amply supported by the record as a whole, satisfying the standards of Singh and Lauer

that there be at least “some medical evidence” in support. See Singh, 222 F.3d at 451;

Lauer, 245 F.3d at 704; see also Stanton, 899 F.3d 558 (finding that there must be

“substantial evidence,” which is “less than a preponderance, but enough that a reasonable

mind would find it adequate to support the ALJ’s decision”).

VI.    Conclusion

       This Court’s review is limited to determining whether the ALJ’s findings are

based on correct legal standards and supported by substantial evidence. It does not

substitute its own judgment for that of the ALJ. McNamara, 590 F.3d at 610. Having

found the ALJ’s conclusions were supported by substantial evidence and that legal

standards were correctly applied, this Court affirms the ALJ’s decision.

       Accordingly,

       IT IS HEREBY ORDERED that the Commissioner’s decision is AFFIRMED,

and plaintiff’s complaint (#1) is DISMISSED with prejudice. A separate judgment will

accompany this Order.

       So ordered this 5th day of November 2018.

                                             14
     STEPHEN N. LIMBAUGH, JR.
     UNITED STATES DISTRICT JUDGE




15
